Citation Nr: 0006546	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-08 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by rashes, claimed as Persian Gulf War 
Syndrome.

2.  Entitlement to service connection for urticaria.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches, claimed as Persian Gulf War 
Syndrome.

4.  Entitlement to an evaluation in excess of 10 percent for 
chronic muscular strain of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1987 to May 1987 
and from January 1989 to April 1993.  The record also 
indicates that the veteran served in the Persian Gulf during 
the Persian Gulf War.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the veteran's claim of entitlement to service 
connection for undiagnosed illnesses manifested as rashes and 
as headaches and for urticaria and his claim for an increased 
rating for chronic muscular strain of the cervical spine.


REMAND

With respect to the issues of entitlement to service 
connection, the Board notes that the veteran submitted VA 
Form 21-4138 (Statement in Support of Claim) in May 1997, in 
which he indicated that he had participated in the VA Persian 
Gulf War Registry examination at the Portland VA Medical 
Center.  The veteran requested that the Montgomery, Alabama 
RO obtain the results of this examination.  Review of the 
veteran's claims file and the administrative notes contained 
therein, as to the veteran's registry examination, reveals 
that none of the ROs that have handled the veteran's claim 
ever requested this examination report.  Rather, the Los 
Angeles RO (which currently has the veteran's claim) 
erroneously considered the veteran's June 1995 VA examination 
at the Loma Linda VA Medical Center to be his registry 
examination.  The Los Angeles RO then confirmed and continued 
the prior denial of service connection.

In this instance, the veteran identified additional VA 
records, which the ROs did not obtain but that could 
reasonably be expected to be part of the record and possibly 
determinative of the veteran's claim for service connection.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the issue of an increased evaluation for 
chronic muscular strain of the cervical spine, the Board 
notes that in the March 1998 statement of the case, the Los 
Angeles RO informed the veteran that it denied service 
connection for his claimed headaches, as his headaches were 
determined to result from a known clinical diagnosis of 
chronic muscular strain of the cervical spine, for which 
service connection had already been established and rated as 
10 percent disabling.  In his VA Form 9 (Appeal to Board of 
Veterans' Appeals), received in June 1998, the veteran 
addressed the connection between his cervical spine condition 
and his headaches.  In response, the Los Angeles RO provided 
the veteran with a supplemental statement of the case (dated 
in December 1998), in which it reiterated that the veteran's 
headaches had been determined to result from a known clinical 
diagnosis of chronic muscular strain of the cervical spine, 
for which service connection had already been established and 
rated as 10 percent disabling.

Apparently, in light of the above, the Los Angeles RO 
considers the veteran's headaches to be the result of the 
veteran's service-connected chronic muscular strain of the 
cervical spine and, as such, entitled to secondary service 
connection under applicable VA regulation.  However, the Los 
Angeles RO has never effectuated a formal rating decision as 
to this issue.  Such a determination is necessary prior to 
any evaluation of the veteran's chronic muscular strain of 
the cervical spine.  In effect, it should be formally 
determined whether the veteran's headaches are to be 
considered in evaluation of his current level of disability 
due to his chronic muscular strain of the cervical spine.

In light of the above, therefore, the issues of entitlement 
to service connection for an undiagnosed illness manifested 
by rashes, claimed as Persian Gulf War Syndrome; entitlement 
to service connection for urticaria; entitlement to service 
connection for an undiagnosed illness manifested by 
headaches, claimed as Persian Gulf War Syndrome; and 
entitlement to an evaluation in excess of 10 percent for 
chronic muscular strain of the cervical spine will not be 
decided pending a REMAND for the following actions:

1.  The RO should obtain the veteran's 
Persian Gulf War Registry examination 
from the Portland VA Medical Center, as 
well as any other treatment records from 
this facility, and incorporate it into 
the veteran's claims file.  If the 
Portland VA Medical Center indicates that 
it has no such records for the veteran, 
the RO should so note in the veteran's 
claims file.

2.  The RO should also issue a formal 
rating decision as to whether the 
veteran's headaches are secondary to his 
service-connected chronic muscular strain 
of the cervical spine.  If the RO 
determines that they are, the RO should 
then consider the propriety of a 10 
percent evaluation for the veteran's 
chronic muscular strain of the cervical 
spine, in light of this additional 
disability.

3.  Once the development outlined above 
has been accomplished, the RO should 
review the veteran's claim as to all of 
the issues identified on the title page 
of this decision.  If the veteran's claim 
as to any of these issues remains in a 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of the 
actions taken and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




